DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 91-96 and 98-108 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0127492, Poder et al.
	In regards to claim 91, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose a method of making a connector system for releasably connecting tubes, comprising: providing a female coupler (1); and providing a catch assembly (15) comprising: a catch configured to movably coupled couple to said female coupler; and a catch-biasing member comprising a pair of resiliently flexible arms (16) which outwardly extend from said catch; said catch assembly comprising a one-piece construct; and movably coupling said catch to said female coupler.
	In regards to claim 92, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose said catch and said catch-biasing member are formed as said one-piece construct.
	In regards to claim 93, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose catch assembly comprises an annular member.
	In regards to claim 94, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose said annular member comprises a first portion which provides said catch.
	In regards to claim 95, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose said catch-biasing member outwardly extends from said first portion of said annular member which provides said catch.
	In regards to claim 96, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose said catch assembly comprises a monolithic construct.
In regards to claim 98, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose said catch-biasing member disposed opposite a follower (20).
	In regards to claim 99, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose providing a male coupler (7); and coupling a catch-receiving element coupled to said male coupler; wherein upon releasable matable axial coupling of said female and male couplers, said catch engages with said catch-receiving element to fix an axial position of said female coupler in relation to said male coupler.
	In regards to claim 100, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose method of making a connector system for releasably comnecting tubes, comprising: providing a female coupler; and providing a catch assembly comprising: a catch configured to movably coupled couple to said female coupler; and a catch-biasing member comprising a pair of resiliently flexible arms which outwardly extend from said catch; and movably coupling said catch movably coupled to said female coupler such that said catch is capable of: inward movement toward a female coupler inner space defined by a female coupler inner surface of said female coupler; and outward movement away from said female coupler inner space.
	In regards to claim 101, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose said catch is movably coupled to said female coupler inner surface.
In regards to claim 102, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose said catch is movably disposed within a channel inset within said female coupler inner surface; and wherein said channel communicates with said female couple inner space.
	In regards to claim 103, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose providing a male coupler; and coupling a catch-receiving element coupled to said male coupler; wherein upon releasable matable axial coupling of said female and male couplers, said catch engages with said catch-receiving element to fix an axial position of said female coupler in relation to said male coupler.
	In regards to claim 104, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose said catch- receiving element comprises a retention groove (between numbers 14 and 7 in Figure 4) disposed within a male coupler outer surface proximate said male coupler matable end.
	In regards to claim 105, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose upon releasable matable axial coupling of said female and male couplers, said retention groove aligns with said channel to allow said catch to move outwardly from said channel and inwardly toward said female coupler inner space for engagement with said retention groove to dispose said catch in an engaged condition to fix said axial position of said female coupler in relation to said male coupler.
	In regards to claim 106, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose said catch is movably coupled to said female coupler such that said catch is capable of movement within in a plane which is generally orthogonal to a longitudinal axis of said female coupler.
	In regards to claim 107, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose upon releasable matable axial coupling of said female and male couplers, said retention groove, said channel, and said catch align in said plane to allow said catch to move outwardly from said channel and upwardly in said plane for engagement with said retention groove to dispose said catch in said engaged condition to fix said axial position of said female coupler in relation to said male coupler.
	In regards to claim 108, in Figures 2-5 and paragraphs detailing said figures, Poder et al disclose said catch- biasing member normally biases said catch inwardly toward said female coupler inner space or upwardly in said plane.

Claim(s) 91-97 and 99-103 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0165479, Lorenz.
	In regards to claim 91, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses a method of making a connector system for releasably connecting tubes, comprising: providing a female coupler (12’); and providing a catch assembly (11’) comprising: a catch configured to movably coupled couple to said female coupler; and a catch-biasing member comprising a pair of resiliently flexible arms (32) which outwardly extend from said catch; said catch assembly comprising a one-piece construct; and movably coupling said catch to said female coupler.
	In regards to claim 92, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses said catch and said catch-biasing member are formed as said one-piece construct.
	In regards to claim 93, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses catch assembly comprises an annular member.
	In regards to claim 94, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses said annular member comprises a first portion which provides said catch.
	In regards to claim 95, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses said catch-biasing member outwardly extends from said first portion of said annular member which provides said catch.
	In regards to claim 96, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses said catch assembly comprises a monolithic construct.
	In regards to claim 97, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses said pair of resiliently flexible arms outwardly extending from said catch in opposing directions.
	In regards to claim 99, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses providing a male coupler (50); and coupling a catch-receiving element coupled to said male coupler; wherein upon releasable matable axial coupling of said female and male couplers, said catch engages with said catch-receiving element to fix an axial position of said female coupler in relation to said male coupler.
	In regards to claim 100, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses method of making a connector system for releasably comnecting tubes, comprising: providing a female coupler; and providing a catch assembly comprising: a catch configured to movably coupled couple to said female coupler; and a catch-biasing member comprising a pair of resiliently flexible arms which outwardly extend from said catch; and movably coupling said catch movably coupled to said female coupler such that said catch is capable of: inward movement toward a female coupler inner space defined by a female coupler inner surface of said female coupler; and outward movement away from said female coupler inner space.
	In regards to claim 101, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses said catch is movably coupled to said female coupler inner surface.
In regards to claim 102, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses said catch is movably disposed within a channel inset within said female coupler inner surface; and wherein said channel communicates with said female couple inner space.
	In regards to claim 103, in Figures 2-2c and paragraphs detailing said figures, Lorenz discloses providing a male coupler; and coupling a catch-receiving element coupled to said male coupler; wherein upon releasable matable axial coupling of said female and male couplers, said catch engages with said catch-receiving element to fix an axial position of said female coupler in relation to said male coupler.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 91-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10350401. Although the claims at issue are not identical, they are not patentably distinct from each other because the articles claimed in US 10350401 are essentially the same articles provided for in the instant application.
Claims 91-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10583281. Although the claims at issue are not identical, they are not patentably distinct from each other because the articles claimed in US 10583281 are essentially the same articles provided for in the instant application.
Claims 91-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 11191942. Although the claims at issue are not identical, they are not patentably distinct from each other because the articles claimed in US 11191942 are essentially the same articles provided for in the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679